DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAKASHIMA et al (US 2018/0040426).
Regarding claim 1, WAKASHIMA discloses a multilayer capacitor (Fig. 1, 1C) comprising: a capacitor body (Fig. 1, 10)  including dielectric layers (Fig. 3, 11), and first internal electrodes and second internal electrodes (Fig. 2, 12) alternately 5disposed with each of the dielectric layers interposed therebetween (Fig. 2), and having first and second surfaces opposing each other (Fig. 2, 10a1/10a2), third and fourth surfaces (Fig. 2, 10c1/10c2) connected to the first and second surfaces and opposing each other in a first direction (Fig. 2, L), and fifth and sixth surfaces (Fig. 3, 10b1/10b2) connected to the first and second surfaces (Fig. 3), connected to 10the third and fourth surfaces (Fig. 1), and opposing each other (Fig. 1), wherein one end of each of the first and second internal electrodes is exposed through a respective one of the third and fourth surfaces (Fig. 2, 121 – 10c1 and 122 – 10c2); and first and second external electrodes (Fig. 2, 20A/20B) disposed on respective 15opposite end portions of the capacitor body 
Regarding claim 10, WAKASHIMA further discloses that a sum of the lengths of the first and second shock absorbing layers in the first direction is 90% or less of a length of the capacitor body 10in the first direction (Fig. 2, 23 is less than 90% in the length direction).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAKASHIMA et al (US 2018/0040426) in view of Tsunoda et al (US 5339068).
Regarding claim 2, WAKASHIMA further teaches conductive resin layers at least partially covering the outer section of the shock absorbing layers on all sides of the capacitor (Fig. 2), and that the first and second shock absorption layers are spaced apart in the first direction (Fig. 2, spaced in L direction)
Tsunoda teaches that the first external electrode (Figs. 8-9, left 12) includes a first conductive layer (Figs. 8-9, 111) disposed on the third surface  (Fig. 8, left side) of the capacitor body, the first shock absorbing layer (Figs. 8-9, 14 on left) disposed on the first, second, fifth, and sixth surfaces of 15the capacitor body (Figs. 8-9), and the first conductive outer layer (Figs. 8-9, 116) covering the first conductive layer and extending to portions of the first, second, fifth, and sixth surfaces of the capacitor body to partially cover the first shock absorbing layer (Figs. 8-9), and the second external electrode (Figs. 8-9, right 12) includes a second conductive 20layer (Figs. 8-9, right 111) disposed on the fourth surface (Figs. 8-9, right side) of the capacitor body, the second shock absorbing layer (Figs. 8-9, right 14) disposed on the first, second, fifth, and sixth surfaces of the capacitor body (Figs. 8-9, left 12), and the second conductive outer layer covering the second conductive layer 25and extending to portions of the 
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs, such as to keep the outer layers off of the ceramic body (Tsunoda; Col 2, lines 19-33), based on known design possibilities.
Regarding claim 6, WAKASHIMA fails to teach the claim limitations. 
  15 Tsunoda teaches that the first and second shock absorbing layers are formed of an insulating material (Col %, lines 4-10).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 8, WAKASHIMA fails to teach the claim limitations. 
Tsunoda teaches that the first and second shock absorbing layers include a metal and a filler (multiple metals [Col %, lines 4-10]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, WAKASHIMA fails to teach the claim limitations. 
Tsunoda teaches that a content of metal of the first and second shock absorbing layers is 50 wt% or less, based on a total weight of each of the first and second shock absorbing layers, and the filler 2).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 11, WAKASHIMA fails to teach the claim limitations. 
Tsunoda teaches that a thickness of each of the first and second shock absorbing layers is 10 µm or more (up to 10 µm [Col 7, lines 12-22).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 12, WAKASHIMA further teaches outer layer (Fig. 2, 21) covering the conductive resin layers (Fig. 2, 22).
However, WAKASHIMA fails to teach that the outermost layer is a plating layer.
Tsunoda teaches plating layers (Fig. 8, 18 [Col 5, lines 62-66]) covering the first and second conductive inner layers (Fig. 8, 116).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 13, WAKASHIMA fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 14, WAKASHIMA discloses a multilayer capacitor (Fig. 1, 1C) comprising: a body (Fig. 1, 10) including pluralities of first and second internal electrodes (Fig. 2, 12) alternately stacked with dielectric layers (Fig. 2, 11) therebetween, and 5first and second external electrodes (Fig. 2, 20A/20B) respectively disposed on third and fourth surfaces (Fig. 2, 10c1/10c2) of the body opposing each other in a length direction (Fig. 2, L), and respectively connected to the first internal electrodes exposed through the third surface of the body and to the second internal electrodes exposed through the fourth surface 10of the body (Fig. 2), wherein each of the first and second external electrodes includes a conductive resin layer (Fig. 2, 22 [0061]) disposed on first and second opposing surfaces (Fig. 2, 10a1/10a2) of the capacitor body to be spaced apart from the first and second opposing surfaces by a shock absorbing layer (Fig. 2, 23; considered a shock absorbing layer as that term is not further defined and any material would be at least somewhat capable of absorbing shock more than no layer at all) 15that is disposed therebetween (Fig. 2), and that has a longer length in the length direction on the first or second surface than the conductive resin layer (Fig. 2, 23 is longer in L direction than 22).  
However, WAKASHIMA fails to fully teach that the shock absorbing layer has a lower conductivity than the conductive resin layer.

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs, such as to keep the outer layers off of the ceramic body (Tsunoda; Col 2, lines 19-33), based on known design possibilities.
Regarding claim 15, WAKASHIMA, as modified by Tsunoda, further teaches that the conductive resin layer of each of the first and second external electrodes does not contact either of the first or second opposing surface of the capacitor body (fig. 2).  
Regarding claim 16, WAKASHIMA, as modified by Tsunoda, further teaches that the shock absorbing layer of each of the first and second external electrodes directly contacts dielectric layers of the body on each of the first and second opposing surfaces of the capacitor body (Fig. 2).  
Regarding claim 17, WAKASHIMA fails to teach the claim limitations. 
Tsunoda teaches that each of the first and second external electrodes further includes a conductive layer (Fig. 8-9, 111) disposed on the respective third and fourth surfaces of the body (Fig. 9, left and right), and the conductive outer layer (Fig. 8-9, 116) extends to 10and contacts the conductive layer on the respective third and fourth surfaces of the body (Fig. 8-9).
  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Tsunoda to the invention of WAKASHIMA, in order to construct the devices using known specifications and designs in the art to meet user needs, such as to keep the outer layers off of the ceramic body (Tsunoda; Col 2, lines 19-33), based on known design possibilities.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAKASHIMA et al (US 2018/0040426) in view of PARK et al (US 2015/0022945).
Regarding claim 3, WAKASHIMA fails to teach the claim limitations. 
PARK teaches that the first 5and second conductive layers (Fig. 2, 131/132) include copper (Cu) ([0048]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of WAKASHIMA, in order to allow the conductive layer to provide high reliability such as heat cycle resistance and moisture resistance [PARK [0048]).
Regarding claim 4, WAKASHIMA fails to teach the claim limitations. 
PARK teaches that the first and second conductive resin layers (Fig. 2, 141/142) include a conductive metal and epoxy ([0051]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of WAKASHIMA, in order to suppress allowing a plating solution to infiltrate into the internal electrodes (PARK [0049]).
Regarding claim 5, WAKASHIMA fails to teach the claim limitations. 
PARK teaches that the first and second conductive resin layers (Fig. 2, 141/142) include an intermetallic compound and epoxy ([0051]).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of WAKASHIMA, in order to suppress allowing a plating solution to infiltrate into the internal electrodes (PARK [0049]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAKASHIMA et al (US 2018/0040426) in view of PARK et al (US 2016/0211078).
Regarding claim 7, WAKASHIMA fails to teach the claim limitations. 

It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of PARK to the invention of WAKASHIMA, in order to allow for the shock absorbing layer to be able to absorb external mechanical stress and prevent cracks (PARK [0059]).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunoda et al (US 5339068) in view of WAKASHIMA et al (US 2018/0040426).
Regarding claim 19, Tsunoda teaches a multilayer capacitor (Fig. 8-9, all) comprising: a body (Fig. 8-9, 10) including pluralities of first and second internal electrodes (Fig. 7e, 43) alternately stacked with dielectric layers (Fig. 7e, 40) therebetween, 20and having first and second opposing surfaces (Fig. 8-9, top and bottom), third and fourth opposing surfaces (Fig. 8-9, left and right), and fifth and sixth opposing surfaces (Fig. 8, front/right and back/left [unseen]), and first and second external electrodes (Fig. 8-9, 12) respectively disposed on third and fourth surfaces of the body opposing each other in a length direction (Fig. 8-9, 12 to 12 direction), and respectively connected to the first internal 25electrodes exposed through the third surface of the body and toDB1/ 104913016.4 Page 27Docket no.: 123193-7849the second internal electrodes exposed through the fourth surface of the body (Fig. 7e), wherein each of the first and second external electrodes includes a conductive layer (Fig. 8-9, 111) disposed on a respective one of the 5third and fourth surfaces of the body (Fig. 8-9), and a conductive outer layer (Fig. 8-9, 116) covering the conductive layer on the respective one of the third and fourth surfaces of the body and extending therefrom to the first, second, fifth, and sixth surfaces of the body (Fig. 8-9), and wherein the conductive outer layer of each of the first and 10second external electrodes is spaced apart from the body by a respective shock absorbing layer (Fig. 8-9, 14) that is disposed between the conductive outer layer and the first and second surfaces of the 
However, Tsunoda fails to teach that the conductive outer layer is a conductive resin layer and that the shock absorbing layer is two separate layers.
WAKASHIMA teaches that the conductive outer layer (Fig. 2, 22) is a conductive resin layer ([0061]) and that the shock absorbing layer (Fig. 2, 23) is two separate layers (fig. 2, two different 23s).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of WAKASHIMA to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
 Regarding claim 19, Tsunoda fails to teach the claim limitations. 
WAKASHIMA teaches that the shock absorbing layers (Fig. 2, 23) of the first and second external electrodes (Fig. 2, 20A/20B) are spaced apart from each other on the first and second surfaces of the body (Fig. 2), and a sum of lengths of the shock absorbing layers of 20the first and second external electrodes on the first and second surfaces of the body is less than 90% of a length of the body in the length direction (Fig. 2, 23s are less than 90% the length of the body).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of WAKASHIMA to the invention of Tsunoda, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848